Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: a closest prior art Makhija et al (US 20210201013) teach contract management method and system including optical character recognition for extraction of data attributes from the contracts. An Artificial Intelligence engine is configured for processing a contract creation request through a bot based on analysis of a set of parameters associated with the request. In an embodiment the system includes a data attribute library configured for enabling comparison of the extracted data attribute with the library to detect presence or absence of certain attributes and deviations from a standard contract template in the library wherein the deviations are analyzed to generate a risk score for quantifying the risk involved for an entity on enforcing a contract. The method includes identifying position of the data attributes in a contract and creating a contract template for execution, and in response to receipt of changes in the contract template from one or more negotiating entities, identifying risk associated with the changes wherein the crawler identifies and processes the changes through a bot for determining an action to be performed.
Another prior art Hjertstedt (US 20210150653) teaches a method for negotiation and implementing smart contracts for the purchase and payment of goods and services. Parties can negotiate through a template and automatic negotiation or through features that compare competing contracts and positions to find agreeable positions and create best fit negotiated agreements using natural language processing, machine translation, and a library of legal content. Incoming proposed contracts or comments are serialized and then compared to each other and to a clause library, and agreeable negotiated positions are determined. Once all agreeable negotiated clauses are determined, then they are assembled into a new best fit negotiated agreement that parties can be prompted to review, accept, reject, or set aside the new agreement for manual review. Platform providers can license modules, charge users a fee for each transaction, and receive commissions for products and services sold within the platform.
Another prior art GWOZDZ et al (US 20220019624) teach systems and methods for analyzing and standardizing various types of input data such as structured data, semi-structured data, unstructured data, and images and voice. The System integrates a variety of data sources, domain knowledge, and human interaction, in addition to the algorithms that ingest and structure the content. The System includes a scanning component to ingest a plurality of documents such as contracts, loan documents, and/or text files, and to extract related data. Document level assessments and feature level extraction are used to identify risk such as portions of the document that require further scrutiny. During the ingestion process, the System may incorporate OCR technology to convert an image (e.g., PDF image) into searchable characters and may incorporate NLP pre-processing to convert the scanned images into raw documents and essential content.
Another prior art Wodetzki et al (US 20180268506) teach method of machine representation and tracking of contract terms over the lifetime of a contract including defining an object model having object model components. Object model components are associated with other object model components where the object model components have object model component types. Further, words of object model components are evaluated to identify whether the words contain one or more core attributes pertaining to details of the contract terms. From the object model components, and the terms they contain, prevailing terms of the contract are evaluated, stored and updated as changes are made to the object model components. Further the contract management system can alert a user when a contract risk score exceeds a threshold value. For example, and referring to FIG. 19, a new document/version in a contract management system is submitted to the contract AI platform 504 and translated into a set of CDFs. The CDF data is then assessed and assigned a contract risk score according to the risk values associated with its various CDFs. A contract risk score reference data store is available to the contract management system. Individual and aggregated contract risk scores are presented within the contract management user interface to provide a normalized, measurable assessment of contract risk to contract management system users. Contract risk scores are processed by a rules engine to trigger alerts for unacceptable deviation from risk guidelines. A responsibility reference table is looked up to ascertain who receives risk alerts for any CDF or set of CDFs. Risk alerts are communicated to responsible persons via email, mobile and other methods. Using normalized contractual risk, a method of comparing contracts against a universal benchmark is implemented. By building on normalized data and risk models, any one organization can benchmark its contractual outcomes against a set of peers.
Another prior art Rhim et al (WO-2021040124-A1) teach using artificial intelligence technologies such as natural language processing, CNN (Convolutional Neural Net), LSTM (Long Short Term Memory), etc., Legal documents with structures such as statutory provisions, terms and conditions, and contracts are automatically read out to create legal risks. A legal document analysis system and method is needed to analyze and provides explanations. In addition, the legal document analysis server according to an embodiment may include a document information analysis unit that analyzes the input legal document in sentence units and classifies the analyzed sentence into a preset class and at least one label; By comparing the analyzed sentence and the classified class with pre-stored reference information, the missing sentence, the dangerous error element, and the occurrence of the class are detected, and if the omission is detected, the missing sentence, its class, and a writing example are generated. An analysis inference unit that displays and generates and displays analysis information including the risk error factor when a risk error factor is detected; And a database connected to and stored with information of the document information analysis unit and the analysis reasoning unit.
Another prior art Ponce et al (EP 3869445 A1) teach a method based on a supervised machine learning model trained with already treated documents in a multi-user environment including identifying document sections at risk, the sections at risk being document language subparts that need to be modified or identifying document language subparts that need to be improved.
However the prior art of record does not disclose or make obvious training a machine learned model with document passages, each passage associated with a passage type and level of risk, accessing a document for execution, applying the trained model to identify a set of passages within the accessed document for execution, determine a level of risk associated with the passage type is above a threshold, simultaneously displaying a related passage of the same passage type within another document in the document execution environment in combination with all the limitations recited in claims 1, 13, 20. The dependent claims being further limiting and definite are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        4 June 2022